United States Court of Appeals
                       For the First Circuit


No. 13-1527

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

              FRANCISCO RODRÍGUEZ-SOLER, a/k/a FRANKIE,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before

                   Thompson, Kayatta, and Barron,
                           Circuit Judges.



     Jane Elizabeth Lee, for appellant.
     John A. Mathews II, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                          December 3, 2014
          THOMPSON, Circuit Judge.

                             OVERVIEW

          Francisco Rodríguez-Soler wants us to undo his conviction

for various drug and firearm charges.      His appeal rises or falls

depending on whether the district judge slipped by admitting

pictures showing him with accused coconspirators and by allowing

police officers to testify about the pics.     His appeal falls, for

reasons revealed below.    And so when all is said and done, we

affirm.

                           READER ALERT

          If our defendant were questioning the sufficiency of the

evidence against him, we would of course narrate the facts in the

light most flattering to the government.    See, e.g., United States

v. Tum, 707 F.3d 68, 69 (1st Cir. 2013).    But for cases like his —

ones with no sufficiency challenge, just plenty of evidentiary

issues — there is surprisingly no clear consensus on the subject.

Some opinions say that we can still retell the facts in the light

most favorable to the government.       See, e.g., United States v.

Bunchan, 580 F.3d 66, 67, 71 (1st Cir. 2009); United States v.

Benedetti, 433 F.3d 111, 113, 116-18 (1st Cir. 2005); United States

v. Mercado, 412 F.3d 243, 245, 248-50 (1st Cir. 2005).    Others say

that we ought to present the facts in a balanced way, without

favoring either side. See, e.g., United States v. Felton, 417 F.3d

97, 99, 100-02 (1st Cir. 2005); United States v. Bartelho, 129 F.3d


                               -2-
663, 667 n.1, 676-78 (1st Cir. 1997); United States v. Procopio, 88

F.3d 21, 23-24, 29-30 (1st Cir. 1996).       As best we can tell, we are

the first panel to note this split.             But whatever the exact

contours of our review, none of it matters here — for even using

the balanced-presentation approach (which is surely the better of

the two from a defendant's perspective), Rodríguez-Soler's appeal

still falters.

                          HOW THE CASE GOT HERE

            A   federal   grand   jury    indicted   Rodríguez-Soler   for

conspiring to possess illegal drugs with intent to distribute

within 1,000 feet of a protected area,1 conspiring to possess a

firearm during and in relation to a drug-trafficking crime,2 and

possessing (or aiding and abetting the possession of) a firearm in

furtherance of a drug-trafficking crime.3        The government's theory

of guilt at trial was straightforward:        Rodríguez-Soler served as

the right-hand man to Christian A. Figueroa-Alvardo, also known as

"Tatón" (which is what we will call him), who ran a drug point at

a public-housing complex. And the government offered much evidence

in the hopes of proving its case.

            For example, some accused conspirators — having flipped

after getting caught — testified about how Rodríguez-Soler was "one


     1
         See 21 U.S.C. §§ 841(a)(1), 846, and 860.
     2
         See 18 U.S.C. §§ 924(c)(1)(A) and 924(o).
     3
         See 18 U.S.C. §§ 921(a)(3), 924(c)(1)(A), and 2.

                                    -3-
of the bosses" at the drug point, supervising the conspiracy's

underlings and handling problems whenever the need arose, procuring

and preparing drugs for sale, carrying and using guns to protect

the conspiracy's turf, etc.             And a number of police officers

testified about their investigation of the case, like how they had

set up video equipment in empty apartments to record what was going

on at the drug point and how they had given informants hidden

cameras to capture drug buys.           One officer also explained how he

had found Rodríguez-Soler's cell phone at an area in the complex

where drug deals went down.         The phone had a photo of Rodríguez-

Soler holding what appeared to be a rifle.

           On top of that, the jury had before it two key categories

of exhibits (admitted through the officers' testimony).              The first

involved surveillance videos, one of which showed Rodríguez-Soler

getting   out   of   his   car   near    the   drug   point   and   talking   to

conspirators.    The second involved two sets of photos.

           Set one showed Rodríguez-Soler with conspiracy members

outside a police station following Tatón's arrest on an unrelated

horse-theft charge.        For simplicity we will call these pics the

"police-station photos."         Rodríguez-Soler's lawyer did not object

when the judge admitted them, though he did object — unsuccessfully

— on relevance and prejudice grounds after an officer ID'd a few

persons in the pics and was about to say what he had seen one of




                                        -4-
them "doing" at the housing project before.4    That officer later

testified without objection that those appearing with Rodríguez-

Soler in the police-station photos were under investigation for

"the criminality" occurring at the drug point. Later still another

officer testified without objection that Rodríguez-Soler went to

the station with "other persons" who "are also members" of Tatón's

"organization" to find out what had happened.     And then a third

officer testified without objection that those who ended up outside

the station were not under arrest but had gone there to support



     4
       Here is what defense counsel, the prosecutor, and the judge
had to say about this:

          [DEFENSE COUNSEL]: Judge, I am going to object to
     this line of questioning on relevancy. First of all,
     this picture has not been established to be in any way
     connected with any kind of illegal activity relating to
     this defendant.

          Now we are going to talk about someone in the
     picture who may have been doing other things and in a
     derivative sense it is going to prejudice us. I don't
     know where this is going.

          [PROSECUTOR]:   Your Honor, th[is] is a case of
     conspiracy. And part of the evidence to prove conspiracy
     is the fact that members of the conspiracy knew each
     other.

          [DEFENSE COUNSEL]: Judge, the only problem is this
     picture has not been tied to this conspiracy. Whatever
     happened that day has nothing to do with this conspiracy.

          THE COURT: Here it is, this is the first evidence
     that it comes in.   I don't think you can establish a
     conspiracy with a first breath of the first witness or
     with the first photograph.     But we have to have a
     starting point. So overruled.

                               -5-
Tatón, "who was this group's leader."               "I took a photograph of

them," the officer said, "and that was the first time that I had

seen him" — meaning Rodríguez-Soler.

           The   second   set    of   pics   showed       Rodríguez-Soler    with

conspiracy members after being pulled over for an unrelated traffic

violation near the drug point. Our defendant was the car's driver.

For clarity we will call these pics the "traffic-stop photos."

Rodríguez-Soler's      lawyer    voiced     no    objection    when   the    judge

admitted these photos into evidence or when the officer testified

about them.

           Undaunted, Rodríguez-Soler tried hard to poke holes in

the government's case. His lawyer, for starters, vigorously cross-

examined   the   cooperating      witnesses       about    their   motives    for

testifying, touching on the agreements they had negotiated with

prosecutors and exploring their lives of crime.               His attorney also

got the officers to admit to various things, including that one

cannot tell by looking at the cell-phone photo whether the rifle

was real or fake, that not everyone appearing in the surveillance

videos was a drug dealer, and that nothing shows the police found

drugs   during   the   traffic    stop.          Rodríguez-Soler's    witnesses

described him as a respectful, hardworking university student who

did not sell drugs and was always trying to improve himself.                 Even

Rodríguez-Soler took the stand, testifying that he lived at the

housing complex in a building near the drug point, that he had


                                      -6-
parking near the drug point, that he owned no guns, that he had

known Tatón and other alleged conspirators for years but had no

clue that they were drug dealers, that the police found no drugs

during the traffic stop, and that he had nothing to do with the

drug point.

           The jury found Rodríguez-Soler guilty on all counts. And

the judge sentenced him to concurrent 188-month prison terms on

counts 1 and 2, and a consecutive 60-month prison term on count 3.

           Rodríguez-Soler appeals his conviction, criticizing the

judge for admitting both sets of photos and the related testimony

about his being with conspiracy members.        All this evidence, he

says, is of a guilt-by-association character, suggesting that he

was   a   conspirator   simply   because   he   palled   around   with

conspirators.    In a slight variation on this theme, he also

contends the evidence primed the jury to think that he was a "bad"

man because he hung out with horse thieves and was a traffic

violator — illegal doings (horse thievery and traffic infractions)

unrelated to the crimes that landed him in prison.            And he

complains that the officers essentially told the jury that they had

snapped his photo as part of an investigation into the conspiracy

— which, his argument continues, conveyed to the jury that they

thought he was a conspiracy member too.    So, reaching a crescendo,

he claims the evidence is irrelevant, prejudicial, and constitutes




                                 -7-
forbidden other-acts evidence.     See Fed. R. Evid. 401, 403, and

404.   We think he is wrong, for reasons we now explain.

                           OUR ANALYSIS

                                (A)
                      The Standards of Review

           Figuring out the applicable standards of review here is

tricky.   Take the relevance and prejudice issues.       The parties —

who agree on little else — both think Rodríguez-Soler protested

enough below to argue on appeal about the relevance and prejudice

of the police-station evidence (the photos and the testimony

concerning his being with conspirators).           If true, that would

trigger   abuse-of-discretion    review    —   a   famously-deferential

standard that requires a challenger to show that no rational person

could accept the judge's decision.        See, e.g., United States v.

Maldonado, 708 F.3d 38, 42 (1st Cir. 2013); United States v.

Polanco, 634 F.3d 39, 44-45 (1st Cir. 2011).         One could quibble

with their shared view — after all, even Rodríguez-Soler concedes

his counsel "did not initially object to the introduction" of the

police-station photos; plus he says more here about relevance and

prejudice than he did below.    But we will give him the benefit of

the doubt on this point.   Cf. Polanco, 634 F.3d at 44 (commenting

that "[w]e need not wrestle" with the question of whether the

defendant "did enough to preserve" an issue because he still loses

using the pined-for abuse-of-discretion standard).           Still, he

raised no relevance or prejudice objection below regarding the

                                 -8-
traffic-stop evidence (the photos and the testimony about his being

with conspirators).      So we review this matter only for plain error

— an oh-so demanding standard, requiring him to show "error,

plainness, prejudice to [him] and the threat of a miscarriage of

justice."     See United States v. Jones, 748 F.3d 64, 69 (1st Cir.

2014) (alteration in original) (quoting United States v. Torres-

Rosario, 658 F.3d 110, 116 (1st Cir. 2011)).

            As   for   the   other-acts   issue,   Rodríguez-Soler   never

objected to the police-station or the traffic-stop evidence on this

basis. And that means he must also run the gauntlet of plain-error

review to get anywhere with this argument.

            Now on to Rodríguez-Soler's claims.

                                     (B)
                             The Rule 401 Issue

            Up first is the relevance issue.          As Rodríguez-Soler

tells it, the police-station and traffic-stop evidence had nothing

to do with the charged conspiracy. Ergo, he says, the evidence was

irrelevant.

            The problem for Rodríguez-Soler is that federal rules of

evidence set a very low bar for relevance.             See, e.g., United

States v. Cotto-Aponte, 30 F.3d 4, 6 (1st Cir. 1994).           Rule 401

says (emphasis ours) that if the evidence has "any tendency" to

make a material fact more or less likely, it is relevant.             See

Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 76 (1st Cir. 2010)

(noting how "[t]he definition of relevance is quite expansive,"

                                    -9-
which helps explain why "[a] relevancy-based argument is usually a

tough sell").     And the evidence here clears this modest bar with

ease, because it tends to show (at least to some degree) that

Rodríguez-Soler knew some of the conspirators while the conspiracy

was raging.    Actually, it tends to show that he knew some of them

fairly well — well enough to (a) go with members to the station to

help the conspiracy's leader, who was there on an unrelated horse-

theft charge; and (b) drive members around before being stopped by

the police for an unrelated traffic infraction.

          Now a conspiracy member need not know all his fellow

coconspirators.    See, e.g., United States v. Rivera Calderón, 578

F.3d 78, 91 (1st Cir. 2009). But evidence tying one alleged member

to another or others certainly is relevant.    See United States v.

Anello, 765 F.2d 253, 261 (1st Cir. 1985) (Breyer, J.) (explaining

that hand-written telephone messages between alleged conspirators

were relevant because they tended to prove that some of them knew

each other).    And it matters not whether the evidence conclusively

ties Rodríguez-Soler to the charged crime.        See, e.g., Rivera

Calderón, 578 F.3d at 97.      "[M]ost convictions result from the

cumulation of bits of proof which, taken singly, would not be

enough in the mind of a fair minded person."       United States v.

Pugliese, 153 F.2d 497, 500 (2d Cir. 1945) (L. Hand, J.).   When it

comes to relevancy, then, what matters "is that each bit may have

enough rational connection with the issue to be considered a factor


                                 -10-
contributing to an answer."     Id.; see also Rivera Calderón, 578

F.3d at 97.    And again, the fought-over evidence fits the bill.

            Let us be perfectly clear.      Merely hanging out with

criminals hardly suffices to prove participation in a conspiracy.

See, e.g., Polanco, 634 F.3d at 45; United States v. Benavente

Gomez, 921 F.2d 378, 381 (1st Cir. 1990).   And nothing we say today

is intended to suggest anything to the contrary.      But our focus,

once again, is on relevancy, not sufficiency.       And because the

groused-about evidence moves the knowledge inquiry forward to some

degree, it is relevant — even though standing alone it is not

enough to convict him.

            The bottom line is this.    The relevancy requirement is

not very hard to meet.   See, e.g., Polanco, 634 F.3d at 44.   And it

is met here.    So we reject Rodríguez-Soler's claim that the judge

abused his wide discretion in ruling the police-station evidence

relevant.     And using the plain-error regime — a standard that is

not defendant-friendly, see, e.g., United States v. Williams, 717

F.3d 35, 42 (1st Cir. 2013) — we also reject his claim that the

judge should have deemed the traffic-stop evidence not relevant.

Cf. generally Torres-Rivera v. O'Neill-Cancel, 406 F.3d 43, 53 (1st

Cir. 2005) (finding that a judge's action "was not abuse of

discretion and, thus, was not plain error").    Enough said on that.




                                 -11-
                                  (C)
                          The Rule 403 Issue

          Of course even relevant evidence can be excluded if its

probative value is "substantially" overbalanced by other things,

like the danger of "unfair prejudice." That is what Rule 403 says.

Seizing on this rule, Rodríguez-Soler complains that the contested

evidence prejudiced him by inviting the jury to convict because of

guilt by association (suggesting conspirators flock together),

because he was a "bad" person (showing he cavorted with horse

rustlers and was a traffic offender), and because the officers said

they took his pics as they zeroed in on the drug-trafficking

conspiracy (implying he was in on the conspiracy too).             These are

not easy arguments to win on.       For one thing, he faces difficult

standards of review — abuse of discretion on some issues, plain

error on others.   For another — as we have said time and again —

only in the rarest and most compelling cases "will we, from the

vista of a cold appellate record," reject a judge's on-the-scene

Rule 403 ruling.   See DiRico v. City of Quincy, 404 F.3d 464, 468

(1st Cir. 2005) (parenthetically quoting United States v. Sabetta,

373 F.3d 75, 82-83 (1st Cir. 2004)).

                                 (1)
                           Probative Worth

          The   same   qualities   that   make    the   disputed   evidence

relevant give it a probative value too.          As we just said — though

we say it again, because the point cannot be emphasized enough —


                                   -12-
"innocent association with those involved in illegal activities can

never form the sole basis for a conviction."             United States v.

Ortiz, 966 F.2d 707, 713 (1st Cir. 1992).         But — and it is a very

big "but" — "the existence of a close relationship between a

defendant and others involved in criminal activity can, as a part

of a larger package of proof, assist in supporting an inference of

involvement in illicit activity."      Id.   And the contested evidence

falls squarely within the latter category — i.e., the photos and

accompanying testimony suggest an "intimacy of association" that is

"a factor which, with others, [can] rather quickly add up to

circumstantial     proof"     of   criminality.         See   id.    at   714

(parenthetically quoting United States v. Francomano, 554 F.2d 483,

487 (1st Cir. 1977)).

          Hoping    to   downplay    the   evidence's    probative    worth,

Rodríguez-Soler tries to distinguish Ortiz away.              The evidence

there, unlike here, involved the "defendant's association with

other conspirators or accomplices occurring at or near the scene of

the crime."   Or so he argues.      But his effort fails.

          Ortiz involved a defendant named Nunez who drove with a

drug dealer to a drug deal involving a customer who was really an

undercover DEA agent.       See 966 F.2d at 710-11.     Things hit a snag,

because the dealer had packaged too much cocaine — a kilo rather

than the agreed-on half a kilo.      Id.   No worries, the dealer said.

He would go back to his house with Nunez and repackage the product.


                                    -13-
Id. at 711.   Nunez chimed in, seconding the dealer's plan.       Id.

The dealer later met up with the agent, this time with Nunez's

brother-in-law, defendant Ortiz, in tow and with a half a kilo bag

of cocaine in plain view.     Id. at 711, 714.    Ortiz did not say a

word as the deal went down.    Id. at 713.

          Affirming Ortiz's conviction for aiding and abetting a

drug-trafficking scheme, we thought it significant that he and

Nunez were brothers-in-law. Id. at 713. Then came the money quote

referenced above:

          While innocent association with those involved
          in illegal activities can never form the sole
          basis for a conviction, the existence of a
          close relationship between a defendant and
          others involved in criminal activity can, as a
          part of a larger package of proof, assist in
          supporting an inference of involvement in
          illicit activity.

Id. (citations omitted).      Rodríguez-Soler reads this passage as

applying only to Ortiz and the dealer's ties — ties, he notes, that

put them together at the crime scene.        But even a quick skim of

Ortiz confirms that this passage deals with Ortiz and Nunez's ties

— brothers-in-law who were never together at the crime scene.

Given this reality, Rodríguez-Soler's bid to minimize Ortiz's

effect on the probative-value question — by hinting that the case's

reach is limited to association evidence tied to the criminals'

presence "at or near" the crime scene — goes nowhere.

          If more were needed — and we doubt that it is — United

States v. Vega Molina, 407 F.3d 511 (1st Cir. 2005), also throws

                                 -14-
cold water on his effort to discount the evidence's probative

worth.    There a quartet of criminals got arrested for running a

kidnapping-for-ransom scheme in Puerto Rico that resulted in the

kidnappee's   death.   Id.   at   516-17.   At   trial    one   defendant

challenged the admission of photos of him with other codefendants.

Id. at 530.   The pics were of them at a Connecticut hotel about a

month after the crimes occurred, not of them at or near the Puerto

Rico crime scenes, and not of them doing any acts related to the

crimes of conviction (nothing in the opinion suggests otherwise).

See id.   Yet we did not back away from Ortiz.     Instead we doubled

down, saying, "[w]e have held before, and today reaffirm, that 'the

existence of a close relationship between a defendant and others

involved in criminal activity can, as part of a larger package of

proof, assist in supporting an inference of involvement in illicit

activity.'"   Id. (quoting Ortiz, 966 F.2d at 713).       And we okayed

the photos' admission because they showed "that the appellants had

an intimate relationship with one another."         Id.     Again, that

devastates Rodríguez-Soler's attempt to recast Ortiz as requiring

evidence of a "defendant's association" with others "at or near"

the crime scene.

                                (2)
                         Unfair Prejudice

           As for prejudice, we do not deny that the contested

evidence of his hanging with conspirators is prejudicial.            But

almost all evidence is meant to be prejudicial (by helping one side

                                  -15-
and hurting the other) — why else would a party present it?            See,

e.g., United States v. DiRosa, 761 F.3d 144, 153 (1st Cir. 2014).

It is only unfairly prejudicial evidence that is a no-no.           See id.

And we see nothing unfair about the jury's weighing this evidence

for the limited purpose of figuring out whether Rodríguez-Soler

knew some of the conspirators — certainly we cannot say that the

evidence's probative value is "substantially" outbalanced by the

risk of "unfair prejudice."

          Wait a minute, says Rodríguez-Soler:            The photos and

testimony raised the specter of unfair prejudice because a jury

could think that he was a "bad" guy since he ran with horse thieves

(based on the police-station evidence) and disobeyed traffic laws

(based on the traffic-stop evidence) — activities (horse thievery

and traffic violations), he stresses, having nothing to do with the

alleged drug conspiracy.      Call us unpersuaded.

          Again, and at the risk of being overly repetitive, the

police-station    evidence    speaks   volumes   about   the    strength   of

Rodríguez-Soler's ties to Tatón — showing as it does not only that

he knew Tatón but also that he was loyal to him; hence his presence

at the show-of-support gathering in front of the station when Tatón

got collared on the separate horse-theft charge.           And try as we

might, we can spy no convincing sign that the judge misused his

considerable     discretion    in   concluding    that    the    evidence's

probativeness is not substantially outmatched by the threat of


                                    -16-
unfair prejudice.    See United States v. Adams, 375 F.3d 108, 111

(1st Cir. 2004) (explaining that we "normally overturn[]" a judge's

calibration of the probative-value/prejudicial-force scales "only

where [his] judgment is egregiously wrong").

          Turning then to the traffic-stop evidence, we doubt that

seeing someone pulled over for a traffic offense could have much of

an impact on the jury.    That traffic stops are part of everyday

life — even for law-abiding citizens — is hardly a news flash.   And

importantly, the link between being a traffic violator and being a

drug conspirator is super attenuated at best.       Given there is

little indication of unfair prejudice substantially outweighing

this evidence's probative value, Rodríguez-Soler cannot show that

the judge erred — let alone plainly erred — here.

          That leaves his beef with the officers' testimony that

they took the police-station pics as part of their investigation

into the drug conspiracy — testimony that he says essentially

fingered him as a coconspirator too and so smacks of guilt by

association.5   Though he gets points for creativity, his argument

does not persuade.

          As we see it, the testimony helped explain why and how

the police had the photos in the first place — and also how an



     5
        Parts of Rodríguez-Soler's brief talk broadly about
"photographs and the testimony," like he is attacking both the
police-station evidence and the traffic-stop evidence. But the
testimony he points to only involves the police-station photos.

                                -17-
officer first saw Rodríguez-Soler.         No doubt, what they said may

have prejudiced him in the sense that it fit hand-in-glove with the

government's theory of the case.        But he has not convinced us that

the testimony caused substantial unfair prejudice to him.                  In

certain circumstances officers can — consistent with Rule 403 — get

into the nitty-gritty of their past drug deals with drug defendants

to explain how they met, see United States v. Doe, 741 F.3d 217,

228-32 (1st Cir. 2013), which seems a lot more damning than simply

pointing   out   that   a   defendant   was    with   other   persons   being

investigated for "criminality," as happened here.             And even if the

judge's call was "debatable," admitting the evidence was not an

"egregious" wrong.      See Adams, 375 F.3d at 113.      What is more, even

if we found a Rule 403 violation, we would stamp the error harmless

given the evidence connecting Rodríguez-Soler to the conspiracy.

See United States v. Dunbar, 553 F.3d 48, 49 (1st Cir. 2009)

(explaining that "[t]he essential inquiry in harmless error review

is whether the improperly admitted evidence likely affected the

outcome of [the] trial" (internal quotation marks omitted)); see

also Adams, 375 F.3d at 113 (similar).            Recall the cooperating

witnesses' testimony about how he was Tatón's right-hand guy, how

he was one of the bosses, how he carried guns because of turf wars,

etc.   Sure these turncoats had reasons to fabricate their stories

to curry favor with the government.           But his lawyer brought this




                                   -18-
out on cross.6   And the jury was free to credit their testimony

anyway. See United States v. McElroy, 587 F.3d 73, 86-87 (1st Cir.

2009).   Consequently this facet of his Rule 403 argument does not

require reversal either.

            Two groups of issues down, one to go.

                                (D)
                        The Rule 404 Issue

           Shifting to his other-acts argument, Rodríguez-Soler

calls the police-station and traffic-stop evidence inadmissible

"extrinsic" evidence of his "associating" with conspiracy members

in a way "not intrinsic" to the crime charged.      "Extrinsic" and

"intrinsic" evidence — these are concepts associated with Rule 404.

See, e.g., United States v. Green, 698 F.3d 48, 55 (1st Cir. 2012).

So even though he never cites Rule 404 in his briefs, he is

essentially arguing that the judge should have banned the evidence

on Rule 404 grounds.    To put his argument into perspective, we

offer a quick primer on Rule 404.

           As everyone in the field knows, Rule 404 bans evidence of

a person's other crimes, wrongs, or acts to show a propensity to

act in a particular way.    See Fed. R. Evid. 404(b)(1).    But the

evidence may be admitted for "other purposes," like to show


     6
      The judge also focused the jury's attention on the potential
problems with cooperating-witness testimony.        "[Y]ou should
consider the testimony of these individuals with particular
caution," the judge told the jurors, because "[t]hey may have had
reasons to make up stories or exaggerate what others did . . . to
help themselves."

                                -19-
"motive,      opportunity,       intent,    preparation,      plan,     knowledge,

identity, absence of mistake, or lack of accident," id. 404(b)(2)

— a list that is illustrative, not exhaustive, see United States v.

Landry, 631 F.3d 597, 602 (1st Cir. 2011).                Basically, then, the

rule is a rule of inclusion, since only one purpose is banned and

a bunch are permitted, see United States v. Zeuli, 725 F.2d 813,

816    (1st   Cir.   1984)   —    though    naturally    we   cannot    allow   the

exceptions to devour the rule, see United States v. Varoudakis, 233

F.3d 113, 125 n.11 (1st Cir. 2000).

              By covering only evidence of a person's "other crimes,

wrongs, or acts," the rule draws a line between prior acts that are

part of the charged crime and those that are not.              United States v.

Bowie, 232 F.3d 923, 927 (D.C. Cir. 2000).              Like other courts, see

id., we call evidence of the charged crime "intrinsic" and evidence

of "other" crimes "extrinsic," see United States v. Shea, 159 F.3d

37, 39 (1st Cir. 1998).               Assuming, as the parties do, that the

police-station       and   traffic-stop      evidence    is   extrinsic    to    the

charged conspiracy, we must consider whether the evidence is

relevant (other than to prove propensity) to an issue in the case

— and, if yes, whether the danger of unfair prejudice substantially

outweighs the evidence's probative value.               See, e.g., Landry, 631

F.3d at 602; see also Zeuli, 725 F.2d at 816 (noting that if the

Rule    404(b)    evidence       is    relevant   to    something      other    than




                                         -20-
propensity, "it is admissible, subject only to the rarely invoked

limitations of Rule 403").

          Having   set   the   stage,    we   can   make   quick   work   of

Rodríguez-Soler's argument.       As we said above, the contested

evidence is relevant to show that he knew some of the conspirators,

a non-propensity purpose.      See generally United States v. Flores

Perez, 849 F.2d 1, 4 (1st Cir. 1988) (explaining that when the

other-acts evidence "is introduced to show knowledge, motive, or

intent, the Rule 404(b) exceptions to the prohibition against

character evidence have been construed broadly").          And as we also

said above, the balance between probative worth and prejudicial

impact tilts in favor of letting the evidence in.             It follows,

then, that Rodríguez-Soler's Rule 404 theory cannot pass the plain-

error test.   And that is that.

                               FINAL WORDS

          Our work over, we affirm Rodríguez-Soler's conviction.




                                  -21-